Citation Nr: 0909830	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-23 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 RO decision, which 
denied a claim for service connection for tinnitus.

In February 2009, a hearing was held at the RO before the 
undersigned.  A transcript of that proceeding has been 
associated with the claims folder.

The Board also notes that, at the February 2009 Travel Board 
hearing, the Veteran stated that he wished to withdraw his 
claim for entitlement to service connection for bilateral 
hearing loss.  This transcript is accepted as a withdrawal of 
the Veteran's substantive appeal for entitlement to service 
connection for bilateral hearing loss.  See Tomlin v. Brown, 
5 Vet. App. 355 (1993) (holding that a statement made during 
a personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue, and 
it is dismissed.


FINDING OF FACT

Resolving doubt in favor of the Veteran, tinnitus had its 
onset during the Veteran's active military service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 4.87 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection 
for tinnitus, the benefit sought on appeal has been granted 
in full, as discussed below.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008). 
To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).   Holton v. Shinseki, No. 2008-7081 (Fed. Cir. 
Mar. 5, 2009).


The Veteran is seeking entitlement to service connection for 
tinnitus.  He contends that he began experiencing a static 
sound in his ears during his active duty service, due to 
extreme noises and acoustical sounds he was exposed to while 
serving on the flight lines of an Air Force base.  See 
hearing transcript, February 2009.  

A review of the Veteran's service treatment records reflects 
that he reported ringing in his ears on an October 1998 
hearing conservation examination report.  In March 2003 and 
April 2003 service treatment records, the Veteran complained 
of a static, vibrating noise in his left ear.    

In May 2005, the Veteran underwent a VA examination.  It was 
noted at time that tinnitus was not present.  The Veteran's 
claims file, to include service treatment records, was not 
available for review.  

In an August 2006 VA treatment record, the Veteran was 
diagnosed with tinnitus.  

In an October 2006 audiology consultation, the examining 
audiologist noted that tinnitus had not been diagnosed during 
the Veteran's May 2005 examination.  However, in this 
respect, the Veteran reported that he had misunderstood the 
questions presented to him during the examination.  He said 
he experienced constant, tonal tinnitus in the right ear that 
is very quiet, not significant, and does not bother him.  
With regards to the left ear, the Veteran reported occasional 
rushing tinnitus that now occurs approximately twice per 
month and lasts for a few seconds at a time.  He reported 
this rushing tinnitus as being quite loud.  

The Board acknowledges that the claims folder does not 
contain a specific medical nexus opinion linking the 
Veteran's current tinnitus to his active duty service.  
However, the Veteran again reiterated at the February 2009 
hearing that he believes he was misunderstood at the May 2005 
VA examination.  Specifically, he stated that he was asked at 
the VA examination whether he had tinnitus that day.  The 
Veteran reported that he indicated that he did not have it 
that day; but, that it is a chronic, intermittent problem.  
While it did not occur on a constant or daily basis, he 
testified that his tinnitus had been a consistent problem 
since 2002.  The undersigned found him to be credible.

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  A 
layperson, such as the Veteran, is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Board finds the Veteran's statements 
regarding continuity of symptomatology persuasive and 
competent.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

Taking into consideration the Veteran's reports of a 
misunderstanding at the May 2005 VA examination, and noting 
that the Veteran's service treatment records document in-
service complaints of ringing in his ears and static in his 
left ear, that the Veteran has a current diagnosis of 
tinnitus, and that ringing of the ears is a readily 
observable feature, which the Veteran is considered competent 
to report, the Board will resolve all reasonable doubt in 
favor of the Veteran and grant the Veteran's claim of service 
connection for tinnitus.  As such, service connection is 
warranted for tinnitus.

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


